      Case 1:18-cv-08879-PAE-BCM Document 16 Filed 01/28/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LUC BURBON, on behalf of herself and all others
similarly situated,
                                                          Docket No: 1:18-cv-08879-PAE-BCM
                            Plaintiffs,
                                                             NOTICE OF SETTLEMENT
                      -against-

VF OUTDOOR, LLC d/b/a NORTHFACE
                     Defendant.

Now comes the Plaintiff LUC BURBON, by and through counsel, to provide notice to the Court

that the present cause has been settled between the parties, and state:

   1. A settlement agreement (“Agreement”) is in the process of being finalized. Once the

       Agreement is fully executed, and Plaintiffs have received the consideration required

       pursuant to the Agreement, the parties will submit a Stipulation of Dismissal with

       prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and will therein

       request that the case be dismissed and closed.

   2. The parties respectfully request that the Court stays this case and adjourns all deadlines

       and conferences.


       Dated:     Brooklyn, New York
                  January 28, 2019

                                                      Respectfully submitted,

                                                      By: ___________________
                                                      Joseph H. Mizrahi, Esq.
                                                      Cohen & Mizrahi LLP
                                                      300 Cadman Plaza West, 12 Fl.
                                                      Brooklyn, New York 11201
                                                      Phone: (929) 575-4175
                                                      Email: joseph@cml.legal
                                                      Attorney for Plaintiff



                                                 1
